Case 7:19-mj-02255 Document 1 Filed on 09/19/19 in TXSD Page 1 of 2

AO 91 (Rev. 02/09) Criminal Complaint

UNITED STATES DISTRICT COURT
for the
Southern District of Texas

 

United States of America | ) .
-01Oziel ZUNIGA - YOR: 1996 / COB: U.S. 5 CaseNo. M-14- 2255-M
~ 62Leopoldo OCHOA - YOB: 1997 / COB: U.S. )
Defendant
CRIMINAL COMPLAINT.

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of 09/18/2019 jn the county of Hidalgo. __ inthe Southern _ District of

Texas , the defendant violated Title 18 U.S.C. § —922(a)(6) & 2(a)
, an offense described as follows: —— :

it shall be unlawful for any person in connection with the acquisition or attempted acquisition of any firearm or |
ammunition from a licensed importer, licensed manufacturer, licensed dealer, or licensed collector, knowingly to make
any false or fictitious oral or written statement or to furnish or exhibit any false, fictitious, or misrepresented
identification, intended or likely to deceive such importer, manufacturer, dealer, or collector with respect to any fact
material to the lawfulness of the sale or other disposition of such firearm or ammunition under the provisions of this
chapter. .

Whoever commits an offense against the United States or aids, abets, counsels, commands, induces or procures its
commission, is punishable as a principal.

This criminal complaint is based on these facts: -

SEE ATTACHMENT A

a Continued on the attached sheet.

Aaprotea! bas MARL, Aust aN
| i 7 [ { 4 . Complainant ’s signature
Carlos M. Delgado, Jr, ATF Special Agent

 

 

Printed name and title

Sworn to before me and signed in my presence. —

Dae: A G/F - E-Yoeh a VL
, Judge’s signature

_ City and state: phch Men, 4 aS Juan F. Alanis, U.S. Magistrate Judge
4

Printed name and title

 

 
‘Case 7:19-mj-02255 Document 1 Filed on 09/19/19 in TXSD ‘Page 2 of 2

 

AO 91 (Rev. 02/09) Criminal Complaint —

 

ATTACHMENT A

This affidavit is in support of a criminal complaint charging Oziel Enrique ZUNIGA ("ZUNIGA") and -
Leopoldo OCHOA ("OCHOA"), with the criminal violation set forth in Attachment A. The evidence available
to me demonstrates that there is probable cause that ZUNIGA and OCHOA have violated Title 18 U.S.C.
Section 922(a)(6) and 2(a) which provide as follows:

The Affiant states as follows: |

On September 18, 2019, ATF Special Agents (S/As) assisted by Homeland Security Investigations (HSI) and
the Hidalgo County Sheriff's Office (HCSO) conducted surveillance of a local federal firearms licensee (FFL)
in McAllen, TX. While conducting surveillance, law enforcement officers observed a black SUV arrive at the
FFL driven by. Osiel ZUNIGA with Leopoldo OCHOA in the passenger seat. OCHOA got out of the vehicle
and entered the FFL. Shortly thereafter, OCHOA left the FFL carrying a rifle box and boarded the
aforementioned SUV. The vehicle left the parking lot and law enforcement officers (LEOs) conducted mobile
surveillance of the vehicle. The vehicle traveled towards what was later determined-to be ZUNIGA's
townhouse located in n Pharr, ‘T xX.

_ Once the'vehicle parked outside of the residence, ATF S/As made contact with and interviewed OCHOA and
ZUNIGA. Post-Miranda, OCHOA admitted to receiving $150. 00 for straw purchasing the aforementioned
firearm which was identified as an AK-47 type firearm for ZUNIGA. In addition, OCHOA admitted to straw
purchasing several other firearms for ZUNIGA. Furthermore, OCHOA admitted he knowingly made false
statements material to the lawfulness of the sale of the firearm which was likely to deceive the FFL when he
indicated on the ATF Form 4473 that he was the actual purchaser of the firearm when in fact he was
purchasing the firearm for ZUNIGA. Moreover, ZUNIGA admitted to recruiting OCHOA to straw purchase
several firearms.on his behalf:to include the aforementioned AK-47 type firearm from local FFLs. Lastly,
' ZUNIGA stated that he was paid $30.00 for each firearm and stated that the firearms s straw purchased by
“OCHOA were subsequently trafficked into Mexico.
